Per Curiam.

Upon due consideration of all matters brought to our attention upon the rehearing, we see no' reason to change the views heretofore expressed in setting aside the sale made by the receiver herein. Other creditors than those more immediately connected with the property sold, have interests to be protected, and we think that in a case of this nature, if the trustee in bankruptcy neglects or refuses to take proper action, a court of equity has full power to recognize the action of creditors on their own behalf, and give it effect (Saxton v. Sieberling, 48 O St., 555, 560).
This the court will more readily do when the injustice complained of involves irregularity in its own proceedings, or that of its officers, as well as of judgment creditors and their representatives.